Citation Nr: 1113909	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-20 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disorder (claimed as a ruptured disc, neck injury).

2.  Whether new and material evidence has been received to reopen a claim of service connection for sinusitis and epistaxis (claimed as nose bleeds).

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left hip and pelvis disorder.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disorder.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a right elbow and arm disorder.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a heart disorder (claimed as an abnormal EKG), to include as secondary to PTSD.

8.  Entitlement to School Child benefits for the period of April 24, 2008, to June 6, 2008.

9.  Entitlement to an increased rating for right knee traumatic arthritis, evaluated as 30 percent disabling prior to October 1, 2008, and at 40 percent therefrom.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to April 1970.  Following the Veteran's period of active service, he continued to serve in the South Carolina Army National Guard for several years, during which he had several periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006, January 2007, and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The issues noted above have all been timely appealed.  The Board has recharacterized or separated several of the claims on appeal in order to more clearly reflect the issues for consideration.

The Veteran was initially denied service connection for disabilities of the cervical spine, lumbar spine, left hip and pelvis, right shoulder, and right arm/elbow, as well as for sinusitis and epistaxis in an October 2001 rating decision.  He timely appealed that determination, but withdrew all of those issues from appeal in a June 2004 correspondence.  He then attempted to reopen those claims.  In a January 2005 rating action, the RO considered the claims reopened and then denied them   on the merits.  The Veteran then filed another claim to reopen all of those issues in January 2006.  Such were all reopened and denied on the merits in a June 2006 rating decision.  An appeal was perfected as to all of these issues.

Also appealed from the June 2006 rating decision was an increased evaluation claim for the Veteran's right knee.  However, during the pendency of the appeal, the Veteran withdrew appeal of that issue in a March 2009 correspondence.  As such, that issue will be formally dismissed in the instant decision.  Additionally, the Veteran also initially appealed the denial of service connection for hypertension.  However, service connection for hypertension was granted in a May 2007 rating decision, which represents a full grant of benefits sought on appeal as to that issue.  Accordingly, that issue is no longer in appellate status.  

Correspondence from the Veteran was received in March 2011, accompanied by a waiver of RO consideration.

The previously denied claims of service connection for cervical spine, lumbar spine, left hip and pelvis, right shoulder, arm, and elbow are reopened in this decision.  The merits of those issues, as well as the application to reopen service connection for sinusitis and epistaxis, the heart claim, and the School Child issue are addressed in the REMAND portion and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed January 2005 rating decision reopened previously denied claims of service connection for cervical spine, lumbar spine, sinusitis and epistaxis, left hip and pelvis, and right shoulder, right arm and right elbow disorders, and then denied those issues on the merits; that decision is final.

2.  The evidence received since January 2005 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a cervical spine disorder, and raises a reasonable possibility of substantiating the claim.

3.  The evidence received since January 2005 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a left hip and pelvis disorder, and raises a reasonable possibility of substantiating the claim.

4.  The evidence received since January 2005 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a lumbar spine disorder, and raises a reasonable possibility of substantiating the claim.

5.  The evidence received since January 2005 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a right shoulder disorder, and raises a reasonable possibility of substantiating the claim.

6.  The evidence received since January 2005 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a right elbow and arm disorder, and raises a reasonable possibility of substantiating the claim.

7.  In March 2009, prior to the promulgation of a decision in the appeal, the appellant requested that his appeal on the issue of an increased rating for right knee traumatic arthritis be withdrawn.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for a cervical spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been received, and the claim of entitlement to service connection for a left hip and pelvis disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received, and the claim of entitlement to service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  New and material evidence has been received, and the claim of entitlement to service connection for a right shoulder disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

5.  New and material evidence has been received, and the claim of entitlement to service connection for a right elbow and arm disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

6.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the claim of entitlement to an increased rating for right knee traumatic arthritis.38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

As the instant decision reopens the claims of service connection for cervical spine, left hip and pelvis, lumbar spine, right shoulder, and right arm/elbow disorders and remands for additional development, no further discussion of VCAA compliance as to those issues is required at this time.  The remaining issues are the subject of the remand.  Under these circumstances no further discussion of VCAA compliance is required at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In general, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the claims of service connection for a cervical spine, lumbar spine, right shoulder, right arm/elbow, left hip and pelvis, and sinusitis and epistaxis were denied in a January 2005 rating decision.  The Veteran was notified of that determination in a letter sent that same month.  

In January 2006, the Veteran submitted correspondence specifically expressing his wish to reopen his claims.  The correspondence does note that he wanted retroactive payments back to his denial in 2001, because the service treatment records he was providing were not in the evidence at the time of that decision.  
In any event, the Veteran did not mention the January 2005 decision, nor does he express disagreement with any part of that decision.  Accordingly, the January 2006 statement does not satisfy the criteria for a notice of disagreement.  See 38 C.F.R. § 20.201.  

Since no notice of disagreement was received within one year of the January 2005 decision, it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Reopening of Cervical Spine, Lumbar Spine, Left Hip and Pelvis, and Right Shoulder, Arm and Elbow Claims

In the January 2005 rating decision, the RO reopened the claims and denied service connection for cervical spine, lumbar spine, left hip and pelvis, right shoulder, and right arm/elbow disorders because the evidence did not demonstrate that those disorders were incurred in or aggravated by military service.  Thus, the evidence received since January 2005 should directly relate to whether the Veteran had injuries in service or whether such the current disorders are plausibly related to his military service.  The Board finds that such new and material evidence has been received in this case as to the issues in question.

Specifically, the Veteran submitted a statement from his friend during military service in the South Carolina National Guard.  That statement, dated March 2007, indicated that the Veteran injured his right shoulder and neck lifting a cargo trailer in May 1985 during ACDUTRA.  Moreover, he indicated that the Veteran injured his left hip, pelvis, and lumbar spine in a fall from a van onto some metal stairs in February 1988.  He further noted that the Veteran had received treatment during his military service for right arm and elbow injuries.  He stated that the Veteran has been treated for these conditions "over the years" and that such have become "severe and chronic" in nature.  

In his December 2006 notice of disagreement, the Veteran specifically relates the onset of these disorders to one or more of the above incidents noted in the friend's statement.

The Veteran has also submitted several duplicate copies of the 1985 and 1988 treatment records for the injuries to his shoulder, cervical spine, lumbar spine, left his and pelvis, as well as 1987 treatment records documenting right arm and elbow injuries.  These documents were of record at the time of the January 2005 denial and therefore are not new and material.  

However, when the evidence received since January 2005 is weighed with that  already of record, the Board finds that it is neither cumulative nor redundant, relates to the unestablished facts necessary to substantiate a claim in this case, and raises a reasonable possibility of substantiating the Veteran's cervical spine, lumbar spine, left hip and pelvis, and right shoulder, and right arm/elbow claims.  As this evidence addresses unestablished facts necessary to substantiate the claims, it meets the requirements of new and material evidence under 38 C.F.R. § 3.156(a).  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Dismissed Claim

While the Veteran had perfected an appeal on the issue of entitlement to an increased rating for his right knee disability, he indicated in March 2009 correspondence that he wished to withdraw that claim from appellate consideration.  In this regard, the Board notes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2009). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal as to the increased rating for his right knee.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim. Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

						(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim of service connection for a cervical spine disorder is reopened, and to that extent only is the appeal granted.

New and material evidence having not been received, the claim to reopen service connection for sinusitis and epistaxis is denied.

New and material evidence having been received, the claim of service connection for a left hip and pelvis disorder is reopened, and to that extent only is the appeal granted.

New and material evidence having been received, the claim of service connection for a lumbar spine disorder is reopened, and to that extent only is the appeal granted.

New and material evidence having been received, the claim of service connection for a right shoulder disorder is reopened, and to that extent only is the appeal granted.

New and material evidence having been received, the claim of service connection for a right elbow and arm disorder is reopened, and to that extent only is the appeal granted.

The claim of entitlement to an increased rating for right knee traumatic arthritis, evaluated as 30 percent disabling prior to October 1, 2008, and at 40 percent therefrom, is dismissed.



REMAND

In correspondence received in March 2011, the Veteran indicated that VA treatment records exist from March 2009 to the present.  Such have not yet been associated with the claims file.  This must be accomplished.  

The Board notes that in the June 2006 rating decision, service connection for an abnormal EKG, hypertension, and nose bleeds was denied.  During the appeal, service connection for hypertension was subsequently granted in a May 2007 rating decision.  The May 2007 statement of the case combined the sinusitis and nose bleed issues, but did not address the Veteran's abnormal EKG claim.  The Veteran's December 2006 notice of disagreement specifically lists the abnormal EKG as an issue that he disagreed with and wished to appeal.

Additionally, School Child benefits were denied in a July 2008 letter  determination.  The Veteran, in an August 2008 correspondence, specifically stated that he understood that benefits for School Child and Chapter 35 could not be received simultaneously, but argued that he was entitled to benefits for a School Child for the period of April 24, 2008, to June 6, 2008, when the Veteran's daughter was a non-minor dependent not yet enrolled in college courses and still attending high school.  The Board construes these statements as a notice of disagreement with respect to that issue.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

Since the Veteran properly submitted notices of disagreement within a year of the denial of service connection for a heart disorder and entitlement to School Child benefits, he has properly initiated the appeals process in regard to those claims.  See 38 C.F.R. § 20.200 (2010).  Accordingly, VA has a duty to issue a statement of the case on those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand is necessary as to these issues.

The Board further notes that the evidence of record reveals that the Veteran has pain in his right shoulder, arm, elbow, left hip, and lumbar and cervical spine.  In the case of the lumbar and cervical spine, it also appears that he has been diagnosed with arthritis.  

The evidence from several periods of ACDUTRA indicate that in 1985, 1987 and 1988, the Veteran injured himself lifting a cargo trailer, fell on his right arm and elbow, and fell out of a van landing on his back and left hip on metal stairs, respectively.  The Veteran sought treatment for all of those injuries.  However, in subsequent medical examinations, particularly in 1993 and 1999, the Veteran's right shoulder, arm, elbow, left hip, and lumbar and cervical spine were all noted as normal.  

Although the Board is aware that the Veteran underwent a neurological consultation in March 2009, during which the VA doctor linked the cervical spine condition to an incident in service involving a generator in 1986, the Board notes that the generator incident noted in the Veteran's service treatment records occurred in June 1980.  At that time, the Veteran's left hand was injured, and there does not appear to be any complaints of any neck injury at that time.  Nor does there appear to be any asserted neck injury in 1986.  More likely, the VA doctor was attempting to refer to the May 1985 cargo trailer incident noted by the Veteran and his friend's statements.  However, since the statement by the VA doctor clearly reflects some confusion as to critical facts of record, the Board finds that such an opinion is an inadequate basis for a finding of service connection in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

The Board notes that no VA examinations have been conducted in this case to obtain a medical nexus opinion as to claimed disorders.  Thus, the Board finds that VA examinations are necessary in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2010), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his claim to reopen service connection for a heart condition (claimed as an abnormal EKG) and his claim for School Child benefits by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is received. 

2.  Obtain all relevant VA treatment records from the Columbia, South Carolina, VA Medical Center, and any other VA medical facility that the Veteran has been treated at since November 2008 and associate those records with the claims file.

3.  Following the completion of the above to the extent possible, schedule the Veteran for a VA orthopedic examination in order to determine whether his claimed lumbar and cervical spine, left hip and pelvis, and right shoulder, right arm and right elbow disorders are related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following a claims file review and examination of the Veteran, the VA examiner should identify any spinal, right upper extremity (including shoulder, arm and elbow), and left hip or pelvis disorders found, including any arthritic conditions.  A full neurologic examination should also be performed and any neurologic disorders of the above noted areas should also be noted.

The VA examiner should then provide an opinion as to whether the Veteran's diagnosed conditions of his right shoulder, right arm/elbow, left hip and pelvis, and lumbar and cervical spine more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of military service.  In so discussing, the VA examiner is asked to specifically comment on the May 1985 incident where the Veteran injured his right shoulder and neck lifting a cargo trailer, as well as the March 2009 VA doctor's opinion.  The VA examiner should also address the 1987 right arm and elbow injury, as well as the Veteran's fall from a van in February 1988, which resulted in injuries to his lumbar spine, and left hip and pelvis.  

The VA examiner should also discuss the January 2004 private doctor's opinion which indicated that the Veteran has "long-term medical illness" from the 1985 and 1988 incidents.

The VA examiner should also discuss the service treatment records, including 1993 and 1999 examinations which indicated normal conditions of his spine, right upper extremity and hips, as well as the significant length of time between those injuries and treatment for his current conditions with his current primary VA doctor in 2002, demonstrated by that doctor's June 2008 letter, as well as VA records beginning in 1999.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for lumbar and cervical spine, left hip and pelvis, and right shoulder, right arm and elbow disorders, and again should consider the sinusitis and epistaxis claim.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and be given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


